OPINION OF THE COURT
RENDELL, Circuit Judge.
Cordell Howell appeals his sentence of 235 months’ imprisonment following a plea of guilty to possession with the intent to distribute 5 or more grams of cocaine base (“crack”) in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(l)(B)(iii). For the reasons that follow, we will affirm the sentence imposed by the District Court.
The only argument Howell makes is that the District Court erred by increasing defendant’s offense level under U.S.S.G. § 3C1.1 for obstruction of justice based on facts proven by a preponderance of the evidence, rather than beyond a reasonable doubt. This argument is foreclosed by this Court’s decision in United States v. Grier, 475 F.3d 556, 568 (3d Cir.2007). In Grier, this Court held that the proper standard of proof for facts relevant to enhancements under the advisory Guidelines regime was a preponderance of the evidence. Id. Therefore, Howell’s argument fails.
We will affirm the sentence imposed in the Judgment and Commitment Order of the District Court.